SHOE CARNIVAL, INC.
2000 STOCK OPTION AND INCENTIVE PLAN
(AS PROPOSED TO BE AMENDED)

         1. Plan Purpose. The purpose of the Plan is to promote the long-term
interests of the Company and its shareholders by providing a means for
attracting and retaining Directors and officers and key employees of the Company
and its Affiliates.

         2. Definitions. The following definitions are applicable to the Plan:

         "Affiliate" -- means any "parent corporation" or "subsidiary
corporation" of the Company as such terms are defined in Section 424(e) and (f),
respectively, of the Code.

         "Annual Return To Shareholders" -- means the Company's return to
shareholders as represented by share price appreciation plus dividends paid on
one share of stock during any Year during a Restricted Period.

         "Award" -- means the grant by the Committee of an Incentive Stock
Option, a Non-Qualified Stock Option, or Restricted Stock, or any combination
thereof, as provided in the Plan.

         "Board" -- means the Board of Directors of the Company.

         "Business Criteria" -- means any one or any combination of Annual
Return to Shareholders, Total Net Sales, Net Earnings, Net Earnings before
Nonrecurring Items, Return on Equity, Return on Assets, EPS, EBITDA or EBITDA
before Nonrecurring Items, in each case during any Year during a Restricted
Period.

         "Change in Control" -- means each of the events specified in the
following clauses (i) through (iii): (i) any third person, including a "group"
as defined in Section 13(d)(3) of the Exchange Act shall, after the date of the
adoption of the Plan by the Board, first become the beneficial owner of shares
of the Company with respect to which 25% or more of the total number of votes
for the election of the Board of Directors of the Company may be cast, (ii) as a
result of, or in connection with, any cash tender offer, exchange offer, merger
or other business combination, sale of assets or contested election, or
combination of the foregoing, the persons who were directors of the Company
shall cease to constitute a majority of the Board of Directors of the Company or
(iii) the stockholders of the Company shall approve an agreement providing
either for a transaction in which the Company will cease to be an independent
publicly owned entity or for a sale or other disposition of all or substantially
all the assets of the Company; provided, however, that the occurrence of any of
such events shall not be deemed a Change in Control if, prior to such
occurrence, a resolution specifically providing that such occurrence shall not
constitute a Change in Control under the Plan shall have been adopted by at
least a majority of the Board of Directors of the Company.

         "Code" -- means the Internal Revenue Code of 1986, as amended.

         "Committee" -- means the Committee referred to in Section 3 hereof.

         "Company" -- means Shoe Carnival, Inc., an Indiana corporation.

         "Continuous Service" -- means the absence of any interruption or
termination of service as a Director or an employee of the Company or an
Affiliate. Service shall not be considered interrupted in the case of sick
leave, military leave or any other leave of absence approved by the Company or
in the case of any transfer between the Company and an Affiliate or any
successor to the Company.

         "Director" -- means any person who serves as a member of the Board.

         "EBITDA" for any Year means -- the consolidated earnings before
interest, taxes, depreciation and amortization of the Company as reflected in
the Company's audited consolidated financial statements for the Year.

         "EBITDA before Nonrecurring Items" means -- for any Year EBITDA of the
Company before any extraordinary or unusual one-time nonrecurring expenses or
other charges as reflected in the Company's audited consolidated financial
statements for the Year.

         "Employee" -- means any person, including an officer or Director, who
is employed by the Company or any Affiliate.

         "EPS" for any Year means -- diluted earnings per share of the Company,
as reported in the Company's audited consolidated financial statements for the
Year.

         "Exchange Act" -- means the Securities Exchange Act of 1934, as
amended.

         "Exercise Price" -- means the price per Share at which the Shares
subject to an Option may be purchased upon exercise of such Option.

         "Incentive Stock Option" -- means an option to purchase Shares granted
by the Committee pursuant to the terms of the Plan which is intended to qualify
under Section 422 of the Code.

         "Market Value" -- means the last reported sale price on the date in
question (or, if there is no reported sale on such date, on the last preceding
date on which any reported sale occurred) of one Share on the principal exchange
on which the Shares are listed for trading, or if the Shares are not listed for
trading on any exchange, on the NASDAQ National Market System or any similar
system then in use, or, if the Shares are not listed on the NASDAQ National
Market System, the mean between the closing high bid and low asked quotations of
one Share on the date in question as reported by NASDAQ or any similar system
then in use, or, if no such quotations are available, the fair market value on
such date of one Share as the Committee shall determine.

         "Net Earnings" for any Year means -- the consolidated net earnings of
the Company, as reported in the Company's audited consolidated financial
statements for the Year.

         "Net Earnings before Nonrecurring Items" means -- for any Year the Net
Earnings of the Company before any extraordinary or unusual one-time
nonrecurring expenses or other charges as reflected in the Company's audited
consolidated financial statements for the Year.

         "Non-Qualified Stock Option" -- means an option to purchase Shares
granted by the Committee pursuant to the terms of the Plan, which option is not
intended to qualify under Section 422 of the Code.

         "Option" -- means an Incentive Stock Option or a Non-Qualified Stock
Option.

         "Participant" -- means any Director or any officer or key employee of
the Company or any Affiliate who is selected by the Committee to receive an
Award.

         "Performance Target(s)" -- means the specific objective goal or goals
(which may be cumulative and/or alternative) that are timely set forth in
writing by the Committee for each Employee for the Restricted Period in respect
of any one or more of the Business Criteria.

         "Plan" -- means this 2000 Stock Option and Incentive Plan of the
Company.

         "Reorganization" -- means the liquidation or dissolution of the Company
or any merger, consolidation or combination of the Company (other than a merger,
consolidation or combination in which the Company is the continuing entity and
which does not result in the outstanding Shares being converted into or
exchanged for different securities, cash or other property or any combination
thereof).

         "Restricted Period" -- means the period of time selected by the
Committee for the purpose of determining when restrictions are in effect under
Section 9 hereof with respect to Restricted Stock awarded under the Plan.

         "Restricted Stock" -- means Shares which have been contingently awarded
to a Participant by the Committee subject to the restrictions referred to in
Section 9 hereof, so long as such restrictions are in effect.

         "Return on Assets" for any Year means -- Net Earnings (as reported in
the Company's audited consolidated financial statements for the Year) divided by
the average of the total assets of the Company at the end of the fiscal quarters
of the Year.

         "Return on Equity" for any Year means -- the Net Earnings (as reported
in the Company's audited consolidated financial statements for the Year) divided
by the shareholders equity of the Company at the beginning of each Year.

         "Securities Act" -- means the Securities Act of 1933, as amended.

         "Shares" -- means the Common Stock, $.01 par value, of the Company.

         "Total Net Sales" for any Year -- means the Company's total net sales
as reported in the Company's consolidated audited financial statements for the
Year.

         "Year" -- means any one or more fiscal years of the Company commencing
on or after January 30, 2000 that represent(s) the applicable Restricted Period.

         3. Administration. The Plan shall be administered by the Committee,
which shall consist of two or more members of the Board, each of whom shall be a
"non-employee director" as provided under Rule 16b-3 of the Exchange Act, and an
"outside director" as provided under Code Section 162(m). The members of the
Committee shall be appointed by the Board. Except as limited by the express
provisions of the Plan, the Committee shall have sole and complete authority and
discretion to (a) select Participants and grant Awards; (b) determine the number
of Shares to be subject to types of Awards generally, as well as to individual
Awards granted under the Plan; (c) determine the terms and conditions upon which
Awards shall be granted under the Plan; (d) prescribe the form and terms of
instruments evidencing such grants; (e) establish procedures and regulations for
the administration of the Plan; (f) interpret the Plan; and (g) make all
determinations deemed necessary or advisable for the administration of the Plan.

         A majority of the Committee shall constitute a quorum, and the acts of
a majority of the members present at any meeting at which a quorum is present,
or acts approved in writing by all members of the Committee without a meeting,
shall be acts of the Committee. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan shall be final, conclusive and
binding on all persons, and shall be given the maximum deference permitted by
law.

         4. Participants. The Committee may select from time to time
Participants in the Plan from those Directors and officers and key employees of
the Company or its Affiliates who, in the opinion of the Committee, have the
capacity for contributing in a substantial measure to the successful performance
of the Company or its Affiliates.

         5. Shares Subject to Plan. Subject to adjustment by the operation of
Section 10 hereof, the maximum number of Shares with respect to which Awards may
be made under the Plan is 2,000,000 Shares. The number of Shares which may be
granted under the Plan to any Participant during any calendar year of the Plan
under all forms of Awards shall not exceed 300,000 Shares. The Shares with
respect to which Awards may be made under the Plan may either be authorized and
unissued shares or issued shares heretofore or hereafter reacquired and held as
treasury shares. With respect to any Option which terminates or is surrendered
for cancellation or with respect to Restricted Stock which is forfeited, new
Awards may be granted under the Plan with respect to the number of Shares as to
which such termination or forfeiture has occurred.

          6. General Terms and Conditions of Options. The Committee shall have
full and complete authority and discretion, except as expressly limited by the
Plan, to grant Options and to provide the terms and conditions (which need not
be identical among Participants) thereof. In particular, the Committee shall
prescribe the following terms and conditions: (i) the Exercise Price (which
shall not be less than the Market Value per Share on the date the Option is
granted), (ii) the number of Shares subject to, and the expiration date of, any
Option, (iii) the manner, time and rate (cumulative or otherwise) of exercise of
such Option, and (iv) the restrictions, if any, to be placed upon such Option or
upon Shares which may be issued upon exercise of such Option.

         7. Exercise of Options.

(a)       Except as provided in Section 13, an Option granted under the Plan
shall be exercisable during the lifetime of the Participant to whom such Option
was granted only by such Participant, and except as provided in paragraphs (c),
(d) and (e) of this Section 7, no such Option may be exercised unless at the
time such Participant exercises such Option, such Participant has maintained
Continuous Service since the date of the grant of such Option.

(b)       To exercise an Option under the Plan, the Participant must give
written notice to the Company specifying the number of Shares with respect to
which such Participant elects to exercise such Option together with full payment
of the Exercise Price. The date of exercise shall be the date on which such
notice is received by the Company. Payment may be made either (i) in cash
(including check, bank draft or money order), (ii) by tendering Shares already
owned by the Participant and having a Market Value on the date of exercise equal
to the Exercise Price, or (iii) by any other means determined by the Committee
in its sole discretion, including permitting a Participant to elect to pay the
Exercise Price upon the exercise of an Option by authorizing a third party to
sell the Shares (or a sufficient portion of the Shares) acquired upon exercise
of the Option and remit to the Company a sufficient portion of the sale proceeds
to pay the Exercise Price and any tax withholding resulting from such exercise.

(c)       If the Continuous Service of a Participant is terminated for cause, or
voluntarily by the Participant for any reason other than death, disability or
retirement, all rights under any Options granted to such Participant shall
terminate immediately upon such Participant's cessation of Continuous Service,
and the Participant shall (unless the Committee in its sole discretion waives
this requirement) repay to the Company within 10 days the amount of any gain
realized by the Participant upon any exercise within the 90-day period prior to
the cessation of Continuous Service of any Options granted to such Participant
under the Plan. If the Continuous Service of a Participant is terminated by
reason of death, disability or retirement, such Participant may exercise such
Option, but only to the extent such Participant was entitled to exercise such
Option at the date of such cessation, at any time during the remaining term of
such Option, or, in the case of Incentive Stock Options, during such shorter
period as the Committee may determine and so provide in the applicable
instrument or instruments evidencing the grant of such Option. If a Participant
shall cease to maintain Continuous Service for any reason other than those set
forth above in this paragraph (c) of this Section 7, such Participant may
exercise such Option to the extent that such Participant was entitled to
exercise such Option at the date of such cessation but only within 90 days
immediately succeeding such cessation of Continuous Service, and in no event
after the expiration date of the subject Option; provided, however, that such
right of exercise after cessation of Continuous Service shall not be available
to a Participant if the Company otherwise determines and so provides in the
applicable instrument or instruments evidencing the grant of such Option.

(d)       In the event of the death of a Participant while in the Continuous
Service of the Company or an Affiliate, the person to whom any Option held by
the Participant at the time of his death is transferred by will or by the laws
of descent and distribution may exercise such Option on the same terms and
conditions that such Participant was entitled to exercise such Option. At the
time of the death of the Participant, all Options theretofore granted to the
Participant and not fully exercisable shall terminate. Following the death of
any Participant to whom an Option was granted under the Plan, the Committee, as
an alternative means of settlement of such Option, may elect to pay to the
person to whom such Option is transferred the amount by which the Market Value
per Share on the date of exercise of such Option shall exceed the Exercise Price
of such Option, multiplied by the number of Shares with respect to which such
Option is properly exercised. Any such settlement of an Option shall be
considered an exercise of such Option for all purposes of the Plan.

(e)       Notwithstanding the provisions of the foregoing paragraphs of this
Section 7, the Committee may, in its sole discretion, establish different terms
and conditions pertaining to the effect of the cessation of Continuous Service,
to the extent permitted by applicable federal and state law.

         8. Incentive Stock Options. Incentive Stock Options may be granted only
to Participants who are Employees. Any provisions of the Plan to the contrary
notwithstanding, (i) no Incentive Stock Option shall be exercisable more than
ten years from the date such Incentive Stock Option is granted, (ii) the
Exercise Price of any Incentive Stock Option shall not be less than the Market
Value per Share on the date such Incentive Stock Option is granted, (iii) any
Incentive Stock Option shall not be transferable by the Participant to whom such
Incentive Stock Option is granted other than by will or the laws of descent and
distribution and shall be exercisable during such Participant's lifetime only by
such Participant, and (iv) no Incentive Stock Option shall be granted which
would permit a Participant to acquire, through the exercise of Incentive Stock
Options in any calendar year, Shares or shares of any capital stock of the
Company or any Affiliate thereof having an aggregate Market Value (determined as
of the time any Incentive Stock Option is granted) in excess of $100,000. The
foregoing limitation shall be determined by assuming that the Participant will
exercise each Incentive Stock Option on the date that such Option first becomes
exercisable. Notwithstanding the foregoing, in the case of any Participant who,
at the date of grant, owns stock possessing more than 10% of the total combined
voting power of all classes of capital stock of the Company or any Affiliate,
the Exercise Price of any Incentive Stock Option shall not be less than 110% of
the Market Value per Share on the date such Incentive Stock Option is granted
and such Incentive Stock Option shall not be exercisable more than five years
from the date such Incentive Stock Option is granted. Notwithstanding any other
provisions of this Plan, if for any reason any Option granted under this Plan
that is intended to be an Incentive Stock Option shall fail to qualify as an
Incentive Stock Option, such Option shall be deemed to be a Non-Qualified Stock
Option, and such Option shall be deemed to be fully authorized and validly
issued under this Plan.

         9. Terms and Conditions of Restricted Stock. The Committee shall have
full and complete authority, subject to the limitations of the Plan, to grant
awards of Restricted Stock and, in addition to the terms and conditions
contained in paragraphs (a) through (g) of this Section 9, to provide such other
terms and conditions (which need not be identical among Participants) in respect
of such Awards, and the vesting thereof, as the Committee shall determine and
provide in the agreement referred to in paragraph (d) of this Section 9.
Notwithstanding any other provisions of this Plan, the Committee shall have full
and complete discretion, at the time of the grant of an award of Restricted
Stock, to determine whether or not the grant of Restricted Stock is intended to
qualify as "performance-based compensation" under Section 162(m) of the Code.

(a)       At the time of an award of Restricted Stock, the Committee shall
establish for each Participant a Restricted Period during which or at the
expiration of which, the Shares of Restricted Stock shall vest. The Committee
may also restrict or prohibit the sale, assignment, transfer, pledge or other
encumbrance of the Shares of Restricted Stock by the Participant during the
Restricted Period. Except for such restrictions, and subject to paragraphs (c),
(d) and (e) of this Section 9 and Section 10 hereof, the Participant as owner of
such Shares shall have all the rights of a stockholder, including but not
limited to, the right to receive all dividends paid on such Shares and the right
to vote such Shares. Except in the case of grants of Restricted Stock which are
intended to qualify as "performance-based compensation" under Section 162(m) of
the Code, the Committee shall have the authority, in its discretion, to
accelerate the time at which any or all of the restrictions shall lapse with
respect to any Shares of Restricted Stock prior to the expiration of the
Restricted Period with respect thereto, or to remove any or all of such
restrictions, whenever it may determine that such action is appropriate by
reason of changes in applicable tax or other laws or other changes in
circumstances occurring after the commencement of such Restricted Period.

(b)       Except as provided in Section 12 hereof, if a Participant ceases to
maintain Continuous Service for any reason (other than death, total or partial
disability or retirement) unless the Committee shall otherwise determine, all
Shares of Restricted Stock theretofore awarded to such Participant and which at
the time of such termination of Continuous Service are subject to the
restrictions imposed by paragraph (a) of this Section 9 shall upon such
termination of Continuous Service be forfeited and returned to the Company. If a
Participant ceases to maintain Continuous Service by reason of death or total or
partial disability, then the restrictions with respect to the Ratable Portion of
the Shares of Restricted Stock shall lapse and such Shares shall be free of
restrictions and shall not be forfeited. The Ratable Portion shall be determined
with respect to each separate Award of Restricted Stock issued and shall be
equal to (i) the number of Shares of Restricted Stock awarded to the Participant
multiplied by the portion of the Restricted Period that expired at the date of
the Participant's death or total or partial disability reduced by (ii) the
number of Shares of Restricted Stock awarded with respect to which the
restrictions had lapsed as of the date of the death or total or partial
disability of the Participant.

(c)       Each certificate issued in respect of Shares of Restricted Stock
awarded under the Plan shall be registered in the name of the Participant and
deposited by the Participant, together with a stock power endorsed in blank,
with the Company and shall bear the following (or a similar) legend:

"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 2000 Stock Option and Incentive Plan of Shoe Carnival, Inc., and an
Agreement entered into between the registered owner and Shoe Carnival, Inc.
Copies of such Plan and Agreement are on file in the office of the Secretary of
Shoe Carnival, Inc.

(d)       At the time of an award of Shares of Restricted Stock, the Participant
shall enter into an Agreement with the Company in a form specified by the
Committee, agreeing to the terms and conditions of the award and to such other
matters as the Committee shall in its sole discretion determine.

(e)       At the time of an award of Shares of Restricted Stock, the Committee
may, in its discretion, determine that the payment to the Participant of
dividends declared or paid on such Shares by the Company or a specified portion
thereof, shall be deferred until the earlier to occur of (i) the lapsing of the
restrictions imposed under paragraph (a) of this Section 9 or (ii) the
forfeiture of such Shares under paragraph (b) of this Section 9, and shall be
held by the Company for the account of the Participant until such time. In the
event of such deferral, there shall be credited at the end of each year (or
portion thereof) interest on the amount of the account at the beginning of the
year at a rate per annum as the Committee, in its discretion, may determine.
Payment of deferred dividends, together with interest accrued thereon as
aforesaid, shall be made upon the earlier to occur of the events specified in
(i) and (ii) of the first sentence of this paragraph (e).

(f)       At the expiration of the restrictions imposed by paragraph (a) of this
Section 9, the Company shall redeliver to the Participant (or where the relevant
provision of paragraph (b) of this Section 9 applies in the case of a deceased
Participant, to his legal representative, beneficiary or heir) the
certificate(s) and stock power deposited with it pursuant to paragraph (c) of
this Section 9 and the Shares represented by such certificate(s) shall be free
of the restrictions referred to in paragraph (a) of this Section 9.
Notwithstanding any other provision of this Section 9 and Section 11 to the
contrary, in the case of grants of Restricted Stock that are intended to qualify
as "performance-based compensation" under Section 162(m) of the Code, no Shares
of Restricted Stock shall become vested unless the Performance Targets with
respect to such Restricted Stock shall have been satisfied and unless the
Committee has certified, by resolution or other appropriate action in writing,
that the Performance Targets previously established by the Committee have been
satisfied. If the vesting of Shares of Restricted Stock is accelerated after the
applicable Performance Targets have been met, the amount of Restricted Stock
distributed shall be discounted by the Committee to reasonably reflect the time
value of money in connection with such early vesting.

(g)       Notwithstanding any other provision of this Section 9 to the contrary,
for purposes of qualifying grants of Restricted Stock as "performance-based
compensation" under Section 162(m) of the Code, the Committee shall establish
restrictions based upon the achievement of Performance Targets. The specific
goal or goals under the Performance Targets that must be satisfied for the
Restricted Period to lapse or terminate shall be set by the Committee on or
before the latest date permissible to enable the Restricted Stock to qualify as
"performance-based compensation" under Section 162(m) of the Code. The Business
Criteria for Performance Targets under this Section 9 shall be any one or any
combination of Annual Return to Shareholders, Total Net Sales, Net Earnings, Net
Earnings before Nonrecurring Items, Return on Equity, Return on Assets, EPS,
EBITDA or EBITDA before Nonrecurring Items. In granting Restricted Stock that is
intended to qualify under Section 162(m), the Committee shall follow any
procedures determined by it in its sole discretion from time to time to be
necessary, advisable or appropriate to ensure qualification of the Restricted
Stock under Section 162(m) of the Code.

         10. Adjustments Upon Changes in Capitalization. In the event of any
change in the outstanding Shares subsequent to the effective date of the Plan by
reason of any reorganization, recapitalization, stock split, stock dividend,
combination or exchange of shares, merger, consolidation or any change in the
corporate structure or Shares of the Company, the maximum aggregate number and
class of shares as to which Awards may be granted under the Plan and the number
and class of shares with respect to which Awards theretofore have been granted
under the Plan shall be appropriately adjusted by the Committee, whose
determination shall be conclusive. Any shares of stock or other securities
received, as a result of any of the foregoing, by a Participant with respect to
Restricted Stock shall be subject to the same restrictions and the
certificate(s) or other instruments representing or evidencing such shares or
securities shall be legended and deposited with the Company in the manner
provided in Section 9 hereof.

         11. Effect of Reorganization.

         Awards will be affected by a Reorganization as follows:

(a)       If the Reorganization is a dissolution or liquidation of the Company
then (i) the restrictions of Section 9(a) on Shares of Restricted Stock shall
lapse and (ii) each outstanding Option shall terminate, but each Participant to
whom the Option was granted shall have the right, immediately prior to such
dissolution or liquidation to exercise his Option in full, notwithstanding the
provisions of Section 8, and the Company shall notify each Participant of such
right within a reasonable period of time prior to any such dissolution or
liquidation.

(b)       If the Reorganization is a merger or consolidation, upon the effective
date of such Reorganization (i) each Optionee shall be entitled, upon exercise
of his Option in accordance with all of the terms and conditions of the Plan, to
receive in lieu of Shares, shares of such stock or other securities or
consideration as the holders of Shares shall be entitled to receive pursuant to
the terms of the Reorganization; and (ii) each holder of Restricted Stock shall
receive shares of such stock or other securities as the holders of Shares
received and the certificate(s) or other instruments representing or evidencing
such shares or securities shall be legended and deposited with the Company in
the manner provided in Section 9 hereof.

The adjustments contained in this Section and the manner of application of such
provisions shall be determined solely by the Committee.

         12. Effect of Change of Control. If the Continuous Service of any
Participant of the Company or any Affiliate is involuntarily terminated, for
whatever reason, at any time within eighteen months after a Change in Control,
unless the Committee shall have otherwise provided in the agreement referred to
in paragraph (d) of Section 9 hereof, any Restricted Period with respect to
Restricted Stock theretofore awarded to such Participant shall lapse upon such
termination and all Shares awarded as Restricted Stock shall become fully vested
in the Participant to whom such Shares were awarded. If a tender offer or
exchange offer for Shares (other than such an offer by the Company) is
commenced, or if an event specified in clause (ii) or clause (iii) of the
definition of a Change in Control contained in Section 2 shall occur, unless the
Committee shall have otherwise provided in the instrument evidencing the grant
of an Option, all Options theretofore granted and not fully exercisable shall
become exercisable in full upon the happening of such event and shall remain so
exercisable in accordance with their terms; provided, however, that no Option
which has previously been exercised or otherwise terminated shall become
exercisable.

         13. Assignments and Transfers. Except as otherwise determined by the
Committee, no Award nor any right or interest of a Participant under the Plan in
any instrument evidencing any Award under the Plan may be assigned, encumbered
or transferred except, in the event of the death of a Participant, by will or
the laws of descent and distribution.

         14. Employee Rights Under the Plan. No Director, officer, employee or
other person shall have a right to be selected as a Participant nor, having been
so selected, to be selected again as a Participant and no Director, officer,
employee or other person shall have any claim or right to be granted an Award
under the Plan or under any other incentive or similar plan of the Company or
any Affiliate. Neither the Plan nor any action taken thereunder shall be
construed as giving any employee any right to be retained in the employ of the
Company or any Affiliate.

         15. Delivery and Registration of Stock. The Company's obligation to
deliver Shares with respect to an Award shall, if the Committee so requests, be
conditioned upon the receipt of a representation as to the investment intention
of the Participant to whom such Shares are to be delivered, in such form as the
Company shall determine to be necessary or advisable to comply with the
provisions of the Securities Act or any other applicable federal or state
securities legislation. It may be provided that any representation requirement
shall become inoperative upon a registration of the Shares or other action
eliminating the necessity of such representation under the Securities Act or
other securities legislation. The Company shall not be required to deliver any
Shares under the Plan prior to (i) the admission of such shares to listing on
any stock exchange or system on which Shares may then be listed, and (ii) the
completion of such registration or other qualification of such Shares under any
state or federal law, rule or regulation, as the Company shall determine to be
necessary or advisable.

         16. Withholding Tax. Upon the termination of the Restricted Period with
respect to any Shares of Restricted Stock (or at any such earlier time, if any,
that an election is made by the Participant under Section 83(b) of the Code, or
any successor provision thereto, to include the value of such Shares in taxable
income), the Company may, in lieu of requiring the Participant or other person
receiving such Shares to pay the Company the amount of any taxes which the
Company is required to withhold with respect to such Shares, retain a sufficient
number of Shares held by it to cover the amount required to be withheld. The
Company shall have the right to deduct from all dividends paid with respect to
Shares of Restricted Stock the amount of any taxes which the Company is required
to withhold with respect to such dividend payments.

         Where a Participant or other person is entitled to receive Shares
pursuant to the exercise of an Option pursuant to the Plan, the Company may, in
lieu of requiring the Participant or such other person to pay the Company the
amount of any taxes which the Company is required to withhold with respect to
such Shares, retain a number of such Shares sufficient to cover the amount
required to be withheld.

         17. Termination, Amendment and Modification of Plan. The Board may at
any time terminate, and may at any time and from time to time and in any respect
amend or modify, the Plan; provided however, that to the extent necessary and
desirable to comply with Section 422 of the Code (or any other applicable law or
regulation, including requirements of any stock exchange or Nasdaq system on
which the Shares are listed or quoted) shareholder approval of any Plan
amendment shall be obtained in such a manner and to such a degree as is required
by the applicable law or regulation; and provided further, that no termination,
amendment or modification of the Plan shall in any manner affect any Award
theretofore granted pursuant to the Plan without the consent of the Participant
to whom the Award was granted or transferee of the Award.

         18. Section 162(m) Conditions; Bifurcation of Plan. It is the intent of
the Company that the Plan and certain of the Awards granted hereunder satisfy
and be interpreted in a manner that, in the case of Participants who are or may
be persons whose compensation is subject to Section 162(m), satisfies any
applicable requirements as performance-based compensation. Any provision,
application or interpretation of the Plan inconsistent with this intent to
satisfy the standards in Section 162(m) of the Code shall be disregarded.
Notwithstanding anything to the contrary in the Plan, the provisions of the Plan
may at any time be bifurcated by the Board of Directors of the Company or the
Committee in any manner so that certain provision of the Plan or any Award
intended (or required in order) to satisfy the applicable requirements of
Section 162(m) are only applicable to persons whose compensation is subject to
Section 162(m).

         19. Effective Date and Term of Plan. The Plan shall become effective
upon its adoption by the Board of Directors and shareholders of the Company.
Unless sooner terminated under Section 17 hereof, no further Awards may be made
under the Plan after the later of ten years from the date of (a) adoption of the
Plan by the shareholders of the Company, or (b) the approval of any amendment of
the Plan by the shareholders of the Company.

Adopted by the Board of Directors
of Shoe Carnival, Inc. as of May 1, 2000 and by the shareholders of
Shoe Carnival, Inc. as of June 8, 2000

Amended by the Board of Directors of Shoe Carnival, Inc.
as of March 10, 2004 and by the shareholders of Shoe Carnival, Inc.
as of June 11, 2004.

Amended by the Board of Directors of Shoe Carnival, Inc.
as of March 25, 2005 and by the shareholders of Shoe Carnival, Inc.
as of June 14, 2005.

Amended by the Board of Directors of Shoe Carnival, Inc.
as of March 18, 2008 and by the shareholders of Shoe Carnival, Inc.
as of June 12, 2008.

 

 

 

 

 